Kyle, J.
This case is a companion case with that of Continental Southern Lines, Inc., et al. v. Mrs. Ida Mary Klaas, et al., No. 38493, and is before us on appeal by the Continental Southern Lines, Inc., M. S. Cox, Jr., and Lawyer Partee, defendants in the court below, from a judgment rendered against them by the circuit court of Madison County in favor of Mrs. Juanita Saunier Klaas, surviving widow of Clarence Klaas, deceased, for damages for the wrongful death of the said Clarence Klaas.
Clarence Klaas was killed in the same automobile accident as that in which Lawrence J. Klaas, Sr., met his death on September 16, 1950. The accident occurred on U. S. Highway No. 51, about five miles north of the City of Canton, when the automobile in which they were riding collided with a cattle truck owned by M. S. Cox, Jr., which was being operated at the time of the accident by Lawyer Partee, Cox’ employee.
The two cases were consolidated and tried together in the lower court, and have been consolidated for hearing on this appeal. The facts developed upon the trial in the lower court are stated in the opinion this day rendered in Cause No. 38493, styled Continental Southern Lines, Inc., et al. v. Mrs. Ida Mary Klaas, et al., and the decision on this appeal is controlled bjr the decision rendered in that case.
July 3, 1953
35 Adv. S. 1
65 So. 2d 834
Clarence Klaas, at the time of his death, was 27 years of age, and was engaged in the business of farming, dairying, and selling electrical and plumbing supplies. His earnings amounted to approximately $300.00 per month. He left a widow, the plaintiff herein, but no children. The jury returned a verdict for the plaintiff in the sum of $15,000.00, and judgment was entered for that amount.
For the reasons stated in the opinion rendered in the companion case, No. 38493, the judgment of the lower court is affirmed.
Affirmed.
Hall, Arrington and Ethridge, JJ., concur.
Lee, J,., took no part.